Citation Nr: 0516706	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran appeared at a video 
conference hearing before the undersigned Board member in May 
2005.


FINDING OF FACT

The veteran has PTSD that is likely attributable to an event 
during his active military service.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records are negative for complaints or 
treatment for any psychiatric disorder.  The veteran's 
service personnel records reflect that he served in the 
Republic of Vietnam from January 1968 to August 1969.  His 
unit of assignment for his service in Vietnam was with the 
173rd Airborne Brigade.  The veteran did not receive any 
awards that reflect combat service during his service in 
Vietnam.

Associated with the claims file are private treatment records 
from V. Hanna, M.D., for the period from June 2000 to May 
2003.  Of note is a treatment entry dated in May 2003 whereby 
the veteran reported being evaluated for possible PTSD.  

Associated with the claims file are private treatment records 
from S. Mohammed, M.D., for the period from October 2000 to 
July 2001.  On several treatment entries the veteran is noted 
to have been referred to a pain psychologist to learn pain 
coping strategies and relaxation.  

Also associated with the claims file are private treatment 
records from U. Klich, Ph.D., for the period from February 
2001 to July 2001.  Of note is a treatment entry dated in 
February 2001.  It was reported that the veteran did not 
relate any post-traumatic symptomatology.  

The veteran was afforded a VA psychological examination in 
April 2003.  The veteran reported that he saw decomposed 
bodies, which were booby-trapped.  He described participating 
in combat.  He reported seeing many people die, including 
friends.  He described being hypervigilant and easily 
startled.  He reported having flashbacks of booby-trapped 
bodies three or four times per day.  

The examiner reported that the veteran's mood was down and 
his affect was nervous.  He noted that the veteran reported 
some occasional suicidal ideation as well as some paranoid 
thoughts related to trusting other people.  He noted that the 
veteran was somewhat suspicious but that he described 
understandable reasons for feeling suspicious and therefore 
did not appear delusional.  The veteran's thought processes 
were noted to be logical and goal directed.  Speech was 
normal in rate, volume, and spontaneity.  Psychomotor 
activity was within normal limits, and insight and judgment 
appeared intact.  The examiner diagnosed PTSD.  

Additionally, VA outpatient treatment reports dated from May 
2003 to December 2003 were associated with the claims file.  
Of note is a treatment entry dated in May 2003 whereby the 
veteran was diagnosed with depression and adjustment disorder 
and assigned him a global assessment of functioning score of 
75.

An intake assessment and provisional diagnosis and statement 
in support of claim was received from the Peoria Vet Center 
in May 2003.  The team leader reported that the veteran was 
initially screened at Peoria Vet Center in August 2002 and 
assigned a provisional diagnosis of PTSD.  

The veteran submitted a PTSD questionnaire in May 2003.  He 
reported clearing an area for base camp, which was littered 
with decomposed bodies, which were booby-trapped.  He 
reported that the stench was horrible and certain smells 
triggered memories of this event.  He also reported an 
incident whereby he was traveling on Highway 1 with a fellow 
soldier and friend on the way to the post exchange at Qui 
Nhon when his friend, sergeant W., was shot in the back of 
the head and killed.  He also reported frequent landmines on 
Highway 1.  

The veteran submitted proof of sergeant W's death in October 
2003.  The veteran provided a document he obtained from an 
internet website which maintains the names of all of the 
veterans listed on the Vietnam War Memorial.  The document 
indicates that E. K. W. died in June 1969 in Binh Dinh, South 
Vietnam.  The death was listed as a hostile ground casualty 
and the cause of death was listed as multiple fragmentation 
wounds.

The veteran testified at a video conference hearing in May 
2005.  He testified that he was a mechanic while serving in 
Vietnam.  He reported that there were booby-trapped bodies, 
which had to be removed from a base camp in Kontum.  He said 
that he and his fellow soldiers had to throw ropes around the 
bodies to remove them and then the booby traps would explode; 
they had to clean that up.  He also testified that he and his 
friend sergeant E. W. were traveling to Qui Nhon to the post 
exchange and his friend was shot in the head by a sniper.  He 
reported that he was with his friend when he was shot and 
that he had to clean off the jeep after the incident.  He 
also reported landmines and ambushes along Highway 1 on an 
almost daily basis.  He reported having nightmares.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2004); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2004).  In addition, in cases involving personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2004).

The history provided by the veteran documented a very 
specific stressor. The veteran provided a stressor statement 
and oral testimony regarding the death of a fellow soldier 
and friend while the two were traveling together in South 
Vietnam.  The death of the veteran's friend is documented by 
evidence provided by the veteran.  The information provided 
by the veteran shows that sergeant W. served in the same unit 
as the veteran and that he was a ground casualty in South 
Vietnam during the veteran's service in Vietnam.  
Accordingly, the Board finds that the stressor is 
corroborated.  See Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The April 2003 VA examiner reviewed the claims file.  The 
examiner noted the veteran's claimed stressors of having seen 
decomposing bodies, which were booby-trapped, and seeing many 
people die, including friends, during his service in Vietnam.  
The examiner found that a diagnosis of PTSD was appropriate.  

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection is warranted.  In this regard, the Board 
notes that the evidence shows a diagnosis of PTSD, which 
meets the pertinent criteria.  Although other records do not 
clearly show a diagnosis of PTSD, the VA report that included 
the diagnosis shows that the examiner undertook a detailed 
examination of the veteran's symptomatology to arrive at the 
diagnosis.  In addition, the stressor regarding the veteran's 
friend getting shot and killed is corroborated by information 
provided by the veteran.  The Board consequently finds that 
the veteran has PTSD as a result of his military service.  An 
award of service connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


